IN THE SUPREME COURT OF THE STATE OF DELAWARE

JEFFREY W. THOMAS,                         §
                                           §   No. 441, 2016
      Defendant Below-                     §
      Appellant,                           §
                                           §
      v.                                   §   Court Below—Superior Court
                                           §   of the State of Delaware
STATE OF DELAWARE,                         §
                                           §   Cr. ID 1403008516
      Plaintiff Below-                     §
      Appellee.                            §

                         Submitted: September 6, 2016
                          Decided: October 21, 2016

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                 ORDER

      This 21st day of October 2016, upon consideration of the notice to

show cause and the appellant’s response, it appears to the Court that:

      (1)    The appellant, Jeffrey Thomas, filed this appeal from a decision

of the Superior Court, denying his motion for appointment of counsel to

pursue a motion for postconviction relief. The Chief Deputy Clerk issued a

notice to Thomas directing him to show cause why the appeal should not be

dismissed for this Court's lack of jurisdiction to entertain an interlocutory

appeal in a criminal matter.
          (2)     Thomas filed a response to the notice to show cause on

September 6, 2016. The response addresses the merits of his appeal but does

not address the interlocutory nature of the appeal.

          (3)     Under the Delaware Constitution, only a final judgment may be

reviewed by the Court in a criminal case.1 The Court has no jurisdiction to

entertain an appeal from an interlocutory order in a criminal matter.2

          (4)     The Superior Court's August 8, 2016 order is an interlocutory

order. The denial of the motion for appointment of counsel is not appealable

as a collateral order before the entry of a final judgment on any

postconviction motion that Thomas may file.3

          NOW, THEREFORE, IT IS ORDERED that this appeal is hereby

DISMISSED.

                                              BY THE COURT:


                                              /s/ James T. Vaughn, Jr.
                                                     Justice




1
    Del. Const. art. IV, § 11(1)(b).
2
    Robinson v. State, 704 A.2d 269, 271 (Del. 1998).
3
    Harris v. State, 2013 WL 4858990 (Del. Sept. 10, 2013).

                                            -2-